       Case: 3:20-cv-01108-wmc Document #: 41 Filed: 08/04/21 Page 1 of 3


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

NATIONAL PRODUCTS INC.,

                            Plaintiff and Counter Defendant,
                                                                        ORDER
       v.
                                                                     20-cv-1108-wmc
GAMBER-JOHNSON LLC,

                            Defendant and Counter-Claimant.


       Before the court is defendant Gamber-Johnson LLC’s expedited motion to stay this

case pending the resolution of two inter partes review (“IPR”) petitions -- one filed by

Gamber and another filed by a defendant in another patent infringement action brought

by National Products Inc. involving the same claim at issue here.         (Dkt. #28.)    As

defendant points out, the court previously granted a motion to stay where only a petition

for IPR had been filed, and before the Patent Trial and Appeal Board (“PTAB”) had granted

the petition. See SCA Hygiene Prod. Aktiebolag v. Cascades Canada, ULC, No. 17-CV-282-

WMC, 2017 WL 4484495 (W.D. Wis. Oct. 6, 2017). With more experience with the

PTAB process, however, this court has since concluded a stay based solely on the filing of

an IPR petition is generally premature at best. See Sierra Pac. Indus. v. Kolbe & Kolbe

Millwork Co., No. 18-CV-853-WMC, 2019 WL 1924836 (W.D. Wis. Apr. 30, 2019). For

the same reasons explained in Sierra Pacific Industry, the court continues to believe that a

stay is not appropriate until the PTAB accepts an IPR petition absent a substantially

greater showing than the bare bones submission by defendant here. Id. at *2; see also

Ultratec, Inc. v. Sorenson Commc’ns, Inc., No. 13-CV-346-BBC, 2013 WL 6044407, at *4

(W.D. Wis. Nov. 14, 2013).
       Case: 3:20-cv-01108-wmc Document #: 41 Filed: 08/04/21 Page 2 of 3


       As plaintiff points out, in the other patent infringement case filed by plaintiff

against GPS Lockbox, the Western District of Washington similarly found a motion to

stay pending a decision on an IPR petition filed by that defendant to be ill-advised,

explaining that “the Court cannot conclude that a stay will simplify the issues before it

because the PTAB has not yet decided whether it will even institute inter partes review on

any grounds raised by Defendant in any of its petitions.” (Irwin Decl., Ex. A (dkt. #34-1)

(Nat’l Prods. Inc. v. Innovative Intelligent Prods., LLC d/b/a GPS Lockbox, No. 20-cv-00428-

RAJ, slip op. at *3-4 (dkt. #66) (W.D. Wash. June 25, 2021)). While defendant attempts

to distinguish the GPS Lockbox case as being further advanced than the present one, the

Western District of Washington actually found that the case was “not in its infancy,”

because contentions and proposed claims constructions were due within a month of the

defendant’s filing of a motion for stay. (Id. at *4.) Here, too, plaintiff’s infringement

contentions were due within a month of defendant’s filing of the present motion to stay.

(See Prelim. Pretrial Conf. Order (dkt. #21) (setting infringement contentions deadline of

July 29, 2021 and invalidity contentions deadline of August 27, 2021).) As such, the GPS

Lockbox decision denying a similar motion to stay is virtually indistinguishable from the

procedural posture in this case.

       Finally, at the end of its motion, defendant tellingly notes that “this Court has in

some cases insisted that the party seeking a pre-institution stay agree to be bound by the

institution decision in an IPR,” but contends that “such a condition here would be unfair.”

(Def.’s Mot. (dkt. #28) 16.) Defendant’s argument that it should not be bound by the

results of any IPR is odd on a number of levels.          First, unlike the prior inter partes

reexamination, the final decision of an inter partes review is binding on civil actions. See 35
                                              2
       Case: 3:20-cv-01108-wmc Document #: 41 Filed: 08/04/21 Page 3 of 3


U.S.C. § 315(e)(2) (“The petitioner in an inter partes review of a claim in a patent under

this chapter that results in a final written decision under section 318(a) . . . may not assert

. . . in a civil action . . . that the claim is invalid on any ground that the petitioner raised

or reasonably could have raised during that inter partes review.”). While this provision

does not preclude a party from raising challenges not raised in the IPR, to the extent that

defendant is arguing that the results of an IPR accepted by PTAB should have no estoppel

effect, there appears to be no support for such an argument, or at least defendant has failed

to cite support. Regardless, it takes significant chutzpah to request a stay based on a

possible resolution in a parallel proceeding, while at the same time arguing that it should

not be bound by the outcome of such a parallel proceeding. In light of the court’s decision

to deny the stay, the court need not resolve this specific request, but cautions defendant

that any renewal of its motion for a stay, if and when the PTAB accepts the petition, should

be made with the full understanding that the IPR will have an estoppel effect, at least as to

arguments raised in that proceeding, and that a condition of granting of a stay is likely to

be hinged on the condition that all invalidity arguments be raised or lost in that proceeding.

       For all of these reasons, IT IS ORDERED that defendant Gamber-Johnson LLC’s

expedited motion for a stay pending inter partes reviews (dkt. #28) is DENIED without

prejudice.

       Entered this 4th day of August, 2021.

                                            BY THE COURT:

                                            /s/
                                            __________________________________
                                            WILLIAM M. CONLEY
                                            District Judge


                                               3
